Per Curiam.
It is evident that the body of the deposition had been prepared by the witness before he was examined in the presence of the justice, if he can be said to have been examined at all; for not only was it in the bandwriting of the witness, but the caption, written by the justice on a separate slip of paper, was fastened to it. It is trae, perhaps, that the justice may employ the witness to write down his own testimony; but then it ought to appear that he had actually done so, the testimony being orally delivered in the justice’s presence: for after a party has perfected a witness in his story, by leading questions in bis chamber, which he would not be allowed to put in a *403egular examination before the justice, an opportunity to cross-examine would be of little use. Precautionary regulations on this head ought not to be thought burdensome; for they are absolutely necessary to preserve the purity of one of the principal sources of justice, which looseness of practice has frequently corrupted. But Carmalt v. Post is to the very point, and the deposition was properly ruled out.
Judgment affirmed.